Detail Action
This office action is response to the application 17/261,814 filed on 04/08/2022. 
Response to Amendments
This is in response to the amendments filed on 06/27/2022. Independent claims 1 and 6-8 have been amended. Claims 1-12 are currently pending and have been considered below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 06/27/2022 with Applicant’s Patent Attorney David Hardy. An e-mail with the amendment was received from Patent Attorney David Hardy 06/27/ 2022 (attachment enclosed). 
	The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
	
1. (Amended) A relay device for relaying communications between a plurality of radio devices that perform radio communications with a terminal and a radio control apparatus that controls the plurality of radio devices, the relay device comprising:
a plurality of signal combiners that are each provided for one of functional splitting points between the plurality of radio devices and the radio control apparatus, and are each configured to convert signal data outputted from a signal switcher based on a signal format in accordance with the one of the functional splitting points, and transmit the converted signal data to the radio control apparatus, [[; and]]
wherein the [[a]] signal switcher is configured to output the signal data transmitted from the one of the plurality of radio devices[[,]] to one of the plurality of signal combiners supporting one of the functional splitting points that corresponds to the one of the plurality of radio devices, 
wherein the functional splitting point is a splitting point in a protocol stack including a plurality of layers composed of one or more functions, when functions at and above either layer or function are assigned to the radio control apparatus, and functions below said layer or function are assigned to the radio devices,
wherein one functional splitting point is set in the protocol stack, and
wherein the plurality of signal combiners are provided corresponding to a plurality of [[the]] protocol stacks in which different functional splitting points are set therein.

2. (Amended) A relay device for relaying communications between a plurality of radio devices that perform radio communications with a terminal and a radio control apparatus that controls the plurality of radio devices, the relay device comprising:
a plurality of signal combiners that are each provided for one of functional splitting points between the plurality of radio devices and the radio control apparatus, and are each configured to convert signal data outputted from a signal switcher based on a signal format in accordance with the one of the functional splitting points and transmit the converted signal data to the radio control apparatus, [[; and]]
wherein the [[a]] signal switcher is configured to output a plurality of pieces of the signal data transmitted from the plurality of radio devices respectively, to the plurality of signal combiners supporting the functional splitting points that correspond to the plurality of radio devices that transmitted the signal data respectively, 
wherein the functional splitting point is a splitting point in a protocol stack including a plurality of layers composed of one or more functions, when functions at and above either layer or function are assigned to the radio control apparatus, and functions below said layer or function are assigned to the radio devices,
wherein one functional splitting point is set in the protocol stack, and
wherein the plurality of signal combiners are provided corresponding to a plurality of [[the]] protocol stacks in which different functional splitting points are set therein.

3. (Previously Presented) The relay device according to claim 1, wherein the converted signal data is first signal data obtained by adding the plurality of pieces of the signal data, second signal data obtained by selecting one of the plurality of pieces of the signal data, or third signal data indicating a signal transmitted from the terminal detected in accordance with the plurality of pieces of the signal data.

4. (Original)	The relay device according to claim 3, wherein the second signal data is signal data selected in accordance with control information included in signals transmitted from the plurality of radio devices.

5. (Original)	The relay device according to claim 3, wherein the second signal data is signal data selected in accordance with a control signal transmitted and received between the radio devices and the radio control apparatus.

6. (Amended)	A relay device for relaying communications between a plurality of radio devices that perform radio communications with a terminal and a radio control apparatus that controls the radio devices, the relay device comprising a signal distributer configured to copy signal data transmitted from the radio control apparatus, and transmit the copied signal data to only a target radio device of the plurality of the radio devices in accordance with a functional splitting point, 
wherein the functional splitting point is a splitting point in a protocol stack including a plurality of layers composed of one or more functions, when functions at and above either layer or function are assigned to the radio control apparatus, and functions below said layer or function are assigned to the radio devices, [[;]]and
wherein one functional splitting point is set in the protocol stack.

7. (Amended) A computer-implemented relay method for relaying communications between a plurality of radio devices that perform radio communications with a terminal and a radio control apparatus that controls the plurality of radio devices, the method comprising:
converting, by a plurality of signal combiners that are each provided for one of functional splitting points between the plurality of radio devices and the radio control apparatus, signal data outputted from a signal switcher based on a signal format in accordance with the one of the functional splitting points;
transmitting, by the plurality of signal combiners, the converted signal data to the radio control apparatus; and
outputting, by the signal switcher, the signal data transmitted from the one of the plurality of radio devices, to one of the plurality of signal combiners supporting one of the functional splitting points that corresponds to the one of the plurality of radio devices, 
wherein the functional splitting point is a splitting point in a protocol stack including a plurality of layers composed of one or more functions, when functions at and above either layer or function are assigned to the radio control apparatus, and functions below said layer or function are assigned to the radio devices,
wherein one functional splitting point is set in the protocol stack, and
wherein the plurality of signal combiners are provided corresponding to a plurality of [[the]] protocol stacks in which different functional splitting points are set therein.

8. (Amended) A computer-implemented relay method for relaying communications between a plurality of radio devices that perform radio communications with a terminal and a radio control apparatus that controls the plurality of radio devices, the method comprising:
converting, by a plurality of signal combiners that are each provided for one of functional splitting points between the plurality of radio devices and the radio control apparatus, signal data outputted from a signal switcher based on a signal format in accordance with the one of the functional splitting points;
transmitting, by the plurality of signal combiners, the converted signal data to the radio control apparatus; and
outputting, by the signal switcher, a plurality of pieces of the signal data transmitted from the plurality of radio devices respectively, to the plurality of signal combiners supporting the functional splitting points that correspond to the plurality of radio devices that transmitted the signal data respectively, 
wherein the functional splitting point is a splitting point in a protocol stack including a plurality of layers composed of one or more functions, when functions at and above either layer or function are assigned to the radio control apparatus, and functions below said layer or function are assigned to the radio devices,
wherein one functional splitting point is set in the protocol stack, and
wherein the plurality of signal combiners are provided corresponding to a plurality of [[the]] protocol stacks in which different functional splitting points are set therein.

9. (Previously Presented) The relay device according to claim 2, wherein the converted signal data is first signal data obtained by adding the plurality of pieces of the signal data, second signal data obtained by selecting one of the plurality of pieces of the signal data, or third signal data indicating a signal transmitted from the terminal detected in accordance with the plurality of pieces of the signal data.

10. (Previously Presented)  The relay device according to claim 9, wherein the second signal data is signal data selected in accordance with control information included in signals transmitted from the plurality of radio devices.
11. (Previously Presented) The relay device according to claim 9, wherein the second signal data is signal data selected in accordance with a control signal transmitted and received between the radio devices and the radio control apparatus.

12. (Previously Presented) The relay device according to claim 2, wherein the relay device further comprises a signal distributer configured to copy signal data transmitted from the radio control apparatus, and transmit the copied signal data to only a target radio device of the plurality of the radio devices in accordance with a functional splitting point.






Allowable Subject Matter
Claims 1-12 are allowed.
The following are the allowable subject matter:
wherein the functional splitting point is a splitting point in a protocol stack including a plurality of layers composed of one or more functions, when functions at and above either layer or function are assigned to the radio control apparatus, and functions below said layer or function are assigned to the radio devices, wherein one functional splitting point is set in the protocol stack, and wherein the plurality of signal combiners are provided corresponding to a plurality of [[the]] protocol stacks in which different functional splitting points are set therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461